DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 9560924 B2 (Lawson). 
Regarding claim 1, Lawson teaches an extruded rail assembly (see Fig. 8) comprising: 
a first multi-channel extrusion (ref. 12) having at least two tubular channels connected by a center rib, and having a joining end (ref. 10) wherein the joining end is configured for joining at a predetermined angle (see Fig. 8) to a joining end of a second multi-channel extrusion (ref. 12), wherein at least one of the at least two tubular channels extends beyond 
the second multi-channel extrusion having at least two tubular channels connected by a center rib, and having a joining end (ref. 10) wherein the joining end is configured for joining at the predetermined angle (see Fig. 8) to the joining end of the first multi- channel extrusion, wherein at least one of the at least two tubular channels extends beyond the other of the at least two tubular channels to define the center rib as a joining surface (both multi-channel extrusions (ref. 12) have identical structure and therefore the second multi-channel extrusion has at least one channel that extends past the other channel, see annotated Figure 4 below); and 
wherein the joining ends of the first and second multi-channel extrusions are configured such that the center ribs complementarily directly engage along the respective joining surfaces (see annotated Figure 4 below) of the first multi-channel extrusion and the second multi-channel extrusion (both multi-channel extrusions abut against each other, allowing the center ribs to complementarily directly engage).

    PNG
    media_image1.png
    420
    560
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4. 
Regarding claim 2, Lawson teaches the joining ends (ref. 10) of the first and second multi-channel extrusions (ref. 12) further comprises an access hole in an outer wall opposite the joining surfaces of the center ribs (see annotated Figure 4 above).
Regarding claim 3, Lawson teaches a structural cover plate (ref. 22) configured for reinforcing around the access hole (see annotated Figure 4 above) in the outer wall of the first and second multi-channel extrusions.
Regarding claim 4, Lawson teaches an upper reinforcing cap (ref. 22) for fastening to a top surface of the joining ends of the first and second multi- channel extrusions (see Fig. 7 and Fig. 8).
Regarding claim 5, Lawson teaches a lower reinforcing cap (ref. 22) for fastening to a bottom surface of the joining ends of the first and second multi-channel extrusions (see Fig. 7 and Fig. 8).
Regarding claim 10, Lawson teaches the first and second multi-channel extrusions (ref. 12) are formed from an aluminum or aluminum composite material (see claim 20).
Regarding claim 11, Lawson teaches an extruded rail assembly (see Fig. 8) formed of an aluminum or aluminum composite material (see claim 20) comprising: 
a first multi-channel extrusion (ref. 12) having at least two tubular channels connected by a center rib, and having a joining end (ref. 10) wherein the joining end is configured for joining at a predetermined angle (see Fig. 8) to a joining end of a second multi- channel extrusion (ref. 12), wherein at least one of the at least two tubular channels extends beyond the other of the at least two tubular channels to define the center rib as a joining surface (see annotated Figure 4 above); 
the second multi-channel extrusion having at least two tubular channels connected by a center rib, and having a joining end (ref. 10) wherein the joining end is configured for joining at the predetermined angle (see Fig. 8) to the joining end of the first multi-channel extrusion, wherein at least one of the at least two tubular channels extends Application No. 16/131,130Page 5 of 12beyond the other of the at least two tubular channels to define the center rib as a joining surface (both multi-channel extrusions (ref. 12) have identical structure and therefore the second multi-channel extrusion has at least one channel that extends past the other channel, see annotated Figure 4 above); and 
wherein the joining ends of the first and second multi-channel extrusions are configured such that the center ribs complementarily directly engage along the respective joining surfaces (see annotated Figure 4 above) of the first multi-channel extrusion and the second multi-channel extrusion (both multi-channel extrusions abut against each other, allowing the center ribs to complementarily directly engage).
Regarding claim 12, Lawson teaches the joining ends (ref. 10) of the first and second multi-channel extrusions (ref. 12) further comprises an access hole in an outer wall opposite the joining surface of the center ribs (see annotated Figure 4 above).
Regarding claim 13, Lawson teaches a structural cover plate (ref. 22) configured for reinforcing around the access hole (see annotated Figure 4 above) in the outer wall of the first and second multi-channel extrusions.
Regarding claim 14, Lawson teaches an upper reinforcing cap (ref. 22) for fastening to a top surface of the joining ends of the first and second multi- channel extrusions (see Fig. 7 and Fig. 8).
Regarding claim 15, Lawson teaches a lower reinforcing cap (ref. 22) for fastening to a bottom surface of the joining ends of the first and second multi-channel extrusions (see Fig. 7 and Fig 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9560924 B2 (Lawson) in view of US 8635830 B2 (Schold).  
Regarding claim 8, Lawson teaches the center ribs (see annotated Figure 4 above), but does not expressly disclose that the center ribs are joined using structural adhesives. However, Schold discloses joining ribs using structural adhesives (see Column 3 Lines 44-49). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson such that it comprises structural adhesives joining ribs together in order to provide a more semi-permanent alternative for connecting two components (see Column 3 Lines 44-49). 
Regarding claim 18, Lawson teaches the center ribs (see annotated Figure 4 above), but does not expressly disclose that the center ribs are joined using structural adhesives. However, Schold discloses joining ribs using structural adhesives (see Column 3 Lines 44-49). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson such that it comprises structural adhesives joining ribs together in order to provide a more semi-permanent alternative for connecting two components (see Column 3 Lines 44-49). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9560924 B2 (Lawson) in view of US 5820292 A (Fremstad).
Regarding claim 19, Lawson teaches the predetermined angle (connection angle between both extruded components (ref. 12)), but does not expressly disclose the predetermined angle is an obtuse angle. However, Fremstad discloses the predetermined angle is an obtuse angle (specification discloses that the legs can be disposed at any relative angle, and includes an example angle which is obtuse, see Column 3 Lines 57-60). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson such that it comprises an obtuse connection angle in order to allow for varying structures to be built depending on the desired frame configuration (see Column 3 Lines 57-60).
Allowable Subject Matter
Claims 6-7, 9, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6 and 16, Lawson teaches the center ribs (see annotated Figure 4 above), but does not expressly disclose that the center ribs are joined using flow form screws. The prior art fails to fairly show or suggest a modification to Lawson in order to change the connection between the center ribs to use flow form screws. Further, one of ordinary skill in the art would not have been motivated to make such a change, as it would adversely affect the non-permanent connection between the two multi-channel extrusions.
Regarding claim 7 and 17, Lawson teaches the center ribs (see annotated Figure 4 above), but does not expressly disclose that the center ribs are joined using MIG welds. The prior art fails to fairly show or suggest a modification to Lawson in order to change the connection between the center ribs to MIG welds. Further, one of ordinary skill in the art would not have been motivated to make such a change, as it would adversely affect the non-permanent connection between the two multi-channel extrusions, to make it a permanent connection.
Regarding claim 9 and 20, Lawson teaches the outer wall of the joining ends (indicated by ref. 12 in Fig. 4) of the first and second multi-channel extrusions, but does not expressly disclose that the outer wall of the joining ends of the first and second multi-channel extrusion are joined using a MIG welding process. The prior art fails to fairly show or suggest a modification to Lawson in order to change the connection between outer wall of the joining ends to MIG welds. Further, one of ordinary skill in the art would not have been motivated to make such a change, as it would adversely affect the non-permanent connection between the two multi-channel extrusions, to make it a permanent connection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678